Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 6-12 are allowed.

EXAMINER'S AMENDMENT
 	An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 	The Examiner informed John T. Kennedy, Reg. No. 42,717 regarding the examiner's amendment, which consisted of correcting minor errors, such as canceling previously withdrawn claims 1-5 and 13-20 in a telephone interview with on March 10, 2022.

 	The following specific claims are amended as follows:

 	1. (Canceled) 	2. (Canceled)

 	3. (Canceled)

 	4. (Canceled)

 	5. (Canceled)

 	13. (Canceled)

 	14. (Canceled)

 	15. (Canceled)

 	16. (Canceled)

 	17. (Canceled)

 	18. (Canceled)

 	19. (Canceled)

 	20. (Canceled)
 

REASONS FOR ALLOWANCE
 	The following is an examiner’s statement of reasons for allowance: 
 	Claims 6-12 are allowed. The closes prior art found fails to teach singly or in combination the claimed invention. The Examiner was able to locate art which disclosed the concept of communications between devices based on geo-location, the concept of receiving streaming content based on the user location and the concept of converting voice messages into text and transmitting these messages and transmission of voice messages. However, none of the found prior art adequately discloses the claimed subject matter. In order to meet the limitations of the independent claims a non-obvious combination of references would be needed. To put another way, the references found during updated search and upon review of the record would not have been obvious to combine to meet the claims.
 
 	The closest found prior art is listed below:
 	US Publication 20180365232 A1, discloses customized multi-device translated and transcribed conversations.
 
 	US Publication 20160255041 A1, discloses social messaging hub provides communication services for a data.
 
 	US Publication 20050262542 A1, discloses television chat system.

 	US Publication 20150106360 A1, discloses visualizing social media conflict is provided. 	US Publication 20090063983 A1, discloses control system user presence and interaction with virtual world. 	US Patent Number 6643291 B1, discloses multimedia information communication system. 	US Publication 20190179610 A1, discloses a hub configured to provide voice control without assistance from a remote system.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANIA M PENA-SANTANA whose telephone number is (571)270-0627. The examiner can normally be reached Monday - Friday 8am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R Taylor can be reached on 5712723889. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.M.P/Examiner, Art Unit 2443                                                                                                                                                                                                                                                                                                                                                                                                             
/CLAYTON R WILLIAMS/Primary Examiner, Art Unit 2443